      Case 8:20-cv-00722-GLS-DJS Document 13 Filed 04/30/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

STEPHEN KELLY,

                                   Plaintiff,
             -v-                                             Civ. No. 8:20-CV-722
                                                                  (GLS/DJS)
JAMIE BIRDSALL,

                                   Defendant.



APPEARANCES:                                          OF COUNSEL:

STEPHEN KELLY
Plaintiff Pro Se
18-A-3202
Gouverneur Correctional Facility
Scotch Settlement Road
P.O. Box 480
Gouverneur, New York 13642

DANIEL J. STEWART
United States Magistrate Judge

                                DECISION and ORDER

      This action began with the filing of Plaintiff’s Complaint on June 29, 2020. Dkt.

No. 1, Compl. The sole Defendant named in the Complaint was the Albany County

Probation Department.     Id.    Upon initial review of the Complaint, this Court

recommended it be dismissed because the Department was not a proper party. Dkt. No.

6. The Court also noted that the Supreme Court’s decision in Heck v. Humphrey, 512

U.S. 477 (1994) posed a potential bar to the claims made in the Complaint. Id.
      Case 8:20-cv-00722-GLS-DJS Document 13 Filed 04/30/21 Page 2 of 4




       On July 29, 2020, Plaintiff filed an Amended Complaint. Dkt. No. 7, Am. Compl.

The District Court subsequently adopted the Report-Recommendation, dismissed Albany

County Probation Department as a Defendant, and referred the Amended Complaint to

this Court for review under the applicable standards. Dkt. No. 8. This Court again

recommended dismissal, with leave to amend, based on the Amended Complaint’s failure

to specifically allege facts stating, “the role Birdsall is alleged to have played in the events

at issue.” Dkt. No. 9 at p. 2. It was also noted that the Amended Complaint still “did not

address the question of whether Heck bars this action.” Id. at p. 3. The District Court

adopted the Report-Recommendation, dismissed the Amended Complaint, and provided

leave to file a second amended complaint. Dkt. No. 11.

       Plaintiff’s Second Amended Complaint is now before the Court for review. Dkt.

No. 12. Plaintiff’s present filing, while addressing the basis for Birdsall’s alleged

involvement, does not fully address the applicability of Heck. This could be a basis for

dismissal. However, Plaintiff is proceeding pro se and “[w]e afford a pro se litigant

‘special solicitude’ by interpreting a complaint filed pro se ‘to raise the strongest claims

that it suggests.’” Warren v. Sawyer, 691 Fed. Appx. 52 (2d Cir. 2017) (quoting Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011)). “It is also the well-established law of this

circuit that sua sponte dismissal of a pro se complaint prior to service of process on

defendant is strongly disfavored.” Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir. 1983).




                                               2
      Case 8:20-cv-00722-GLS-DJS Document 13 Filed 04/30/21 Page 3 of 4




       The scope of review here is limited to whether Plaintiff has alleged an arguable

claim, not whether Plaintiff can ultimately prevail. At this early stage of the proceedings

and given the uncertainty about whether Heck bars this claim, the Court concludes that

the Second Amended Complaint warrants a responsive pleading from Defendant. This

Order specifically does not address whether Plaintiff’s Second Amended Complaint

would be sufficient to avoid dismissal upon the filing of a proper motion.

       ACCORDINGLY, it is hereby

       ORDERED, that Plaintiff’s Second Amended Complaint (Dkt. No. 12) be

accepted for filing and that this case be allowed to proceed; and it is further

       ORDERED, that the Clerk shall issue a Summons and forward it along with a

copy of the Second Amended Complaint and this Order to the United States Marshal for

service upon the Defendant; and it is further

       ORDERED, that a response to the Second Amended Complaint be filed by

Defendant or Defendant’s counsel as provided for in the Federal Rules of Civil Procedure

subsequent to service of process on Defendant; and it is further

       ORDERED, that all motions shall comply with the Local Rules of Practice of the

Northern District. In accordance with the Local Rules, Plaintiff must promptly notify

the Clerk’s Office and all parties or their counsel of any change in Plaintiff’s

address; his failure to do so will result in the dismissal of this action; and it is further




                                             3
      Case 8:20-cv-00722-GLS-DJS Document 13 Filed 04/30/21 Page 4 of 4




      ORDERED, that the Clerk serve a copy of this Order upon Plaintiff in accordance

with the Local Rules.

Date: April 30, 2021
      Albany, New York




                                         4
